Citation Nr: 1307759	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for post traumatic stress disorder (PTSD) prior to January 1, 2011 (other than during a period of temporary total disability from November 2, 2010 to January 1, 2011), and greater than 70 percent from January 1, 2011 to the present.

2.  Entitlement to a temporary total rating based on hospitalization in excess of 21 days for PTSD in October 2011.

3.  Entitlement to service connection for hepatitis C, to include as secondary to herbicide exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972, and from January 1973 to November 1973.  The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam Era, and is the recipient of the Combat Infantryman Badge. 

Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2008 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2008, the RO awarded the Veteran service connection for PTSD, and assigned an initial 30 percent disability rating.  The RO also denied the Veteran's service connection claim for hepatitis C.  The Veteran disagreed with this assigned initial rating and with the denial of his hepatitis claim, and he perfected an appeal as to both issues.  

During the pendency of the appeal, the RO awarded the Veteran a temporary total (100 percent) evaluation for his PTSD effective November 2, 2010 to January 1, 2011, and increased the Veteran's PTSD rating from 30 to 70 percent, effective January 1, 2011.  See the RO's March 2011 rating decision.  The Veteran does not disagree with this temporary total award, but has made clear his desire to proceed with his appeal for a disability rating greater than 30 percent prior to January 1, 2011 and greater than 70 percent from January 1, 2011 to the present.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record. As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in correspondence received by the RO in November 2011.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim and is listing the raised TDIU claim as an issue on appeal.

More recently, in June 2012, the RO denied the Veteran's request for the assignment of another temporary total evaluation for PTSD based on hospitalization in October 2011.  The Veteran disagreed with this determination in a handwritten letter received by the RO in July 2012.  Upon review of the Veteran's physical and Virtual VA electronic claims folder, it does not appear that the RO has issued the Veteran a statement of the case (SOC) to address this matter.  

In November 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's claims folder.  

The Board notes that a number of VA treatment records dated through November 2012 have been added to the Veteran's electronic claims folder, as maintained by the Virtual VA system.  At the above-referenced hearing, the Veteran specifically waived initial review of these records by the agency of original jurisdiction (AOJ) on the record, and his representative submitted a written waiver on the same day, which has been associated with the file.  See 38 C.F.R. § 20.1304 (2012).
  

Referred issue

In December 2008, the RO also denied the Veteran's service connection claim for hypertension.  The Veteran disagreed with this determination in February 2009, and the RO addressed the issue in an August 2009 SOC.  Later in August, the Veteran filed a substantive appeal upon which he specifically checked box 9B, indicating that he read the SOC, and only wished to appeal two issues-namely, entitlement to service connection for hepatitis C and PTSD.  As such, the Veteran did not perfect an appeal of his hypertension claim, and it is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). 

In correspondence received by VA in July 2012, the Veteran asserted that he was not issued a decision on his "high blood claim."  See the Veteran's July 8, 2012 handwritten statement.  It appears the Veteran is requesting that VA reopen his previously denied service connection claim for hypertension, discussed immediately above.  As this matter has not yet been considered by the RO in the first instance, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO). 

Remanded issues

The Veteran's claim for hepatitis C, his claim for TDIU, and his claim for a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From February 28, 2008 to March 5, 2009, the Veteran's service-connected PTSD was manifested by disability tantamount to occupational and social impairment with reduced reliability and productivity, but was not manifested by disability tantamount to occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking or mood.

2.  From March 5, 2009 to January 1, 2011, the Veteran's service-connected PTSD has been manifested by disability tantamount to occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking or mood, but was not manifested by total occupational and social impairment.

3.  From January 1, 2011 to the present, the Veteran's service-connected PTSD has been manifested by disability tantamount to occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking or mood, but is not manifested by total occupational and social impairment.

4.  Total occupational and social impairment as the result of the Veteran's service-connected PTSD is not demonstrated at any time during the appeal period.

5.  The evidence of record does not show that the Veteran's PTSD is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 50 percent from February 28, 2008 to March 5, 2009, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for the assignment of a disability rating of 70 percent from March 5, 2009 to January 1, 2011, but no higher, for the Veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for the assignment of a disability rating greater than 70 percent from January 1, 2011 to the present for the Veteran's PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

4.  Application of extra-schedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's PTSD has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his original PTSD claim in a March 2008 letter.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA and private medical records, his Social Security Administration (SSA) records, and his lay statements of argument have been obtained.  Notably, the Veteran's updated VA treatment records dated through November 2012 have been recently obtained and associated with the Veteran's electronic claims folder.  As noted above, the Veteran has specifically waived initial consideration of these records by the agency of original jurisdiction (AOJ).  See the Veteran's November 8, 2012 statement; see also 38 C.F.R. § 20.1304 (2012).  The Veteran has not identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's PTSD claim.  The Veteran appeared for VA psychiatric examinations in July 2008 and February 2011.  These examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past medical history, recorded the Veteran's complaints, conducted an appropriate interview and examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

The Board acknowledges that the Veteran's last VA examination took place two years ago in February 2011. Additionally, the Board recognizes that, in correspondence dated September 6, 2011, the Veteran indicated that his PTSD is getting worse, and that he is "seeing and hearing things."  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, the evidence of record dated subsequent to the February 2011 VA examinations (in the form of ample VA treatment records dating through November 2012, and the Veteran's own November 2012 hearing testimony) does not reflect that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined that would warrant the assignment of an increased disability rating from 70 to 100 percent.  Indeed, as will be discussed in detail below, total occupational and social impairment must be demonstrated for the assignment of a 100 percent schedular rating under the diagnostic criteria, and the Veteran's recent medical records and hearing testimony clearly demonstrate that the Veteran is not totally socially impaired.   

Therefore, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 (a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issue on appeal adjudicated on the merits in the instant decision.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record.  The transcript of the Board hearing details that the evidence regarding the Veteran's PTSD symptomatology was discussed at length.  As the issue on appeal was fully explained and the questions at the hearing went directly to the evidence needed to grant the benefit sought (that is, increased or worsened symptomatology) the Board finds that there was substantial compliance with Bryant.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's PTSD claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will address the issue on appeal.   



Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control [such as unprovoked irritability with periods of violence]; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances [including work or a worklike setting]; inability to establish and maintain effective relationships.

50 Percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory [e.g., retention of only highly learned material, forgetting to complete tasks]; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

30 Percent: Occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks [although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal], due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks [weekly or less often], chronic sleep impairment, and mild memory loss [such as forgetting names, directions, recent events]. 

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2012).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), page 32).  

According to the DSM-IV, GAF scores ranging between 61 and 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co-workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

In this case, the Veteran's PTSD was rated 30 percent disabling from the effective date of service connection, February 28, 2008, to November 2, 2010, at which time a temporary total (100 percent) rating took effect.  A staged rating increase to 70 percent came immediately into effect following the expiration of this temporary total rating on January 1, 2011.  This 70 percent rating has been in effect from January 1, 2011 to the present.  As noted in the Introduction above, the Veteran has not challenged the award or effective dates of this temporary total rating.  Instead, the Veteran argues that an initial rating greater than 30 percent for his PTSD is warranted for the time period prior to January 1, 2011 other than during this temporary total rating, and that a rating higher than 70 percent is warranted from January 1, 2011 to the present.

The Board initially notes that, in addition to PTSD, the Veteran has also been diagnosed with depressive disorder not otherwise specified (NOS).  See the February 2011 VA examiner's report, page 8.  He also has a long history of substance abuse.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Notably, in this case, with respect to depression, the February 2011 examiner indicated that there are symptoms of depression that do not overlap with the Veteran's PTSD-namely, depressed mood, feelings of worthlessness and suicidal ideation.  However, the examiner explained further that the Veteran's PTSD is his primary disability, and his depression is "secondary to having difficulty coping with his PTSD symptoms and difficulty coping with how his life has changed secondary to his PTSD." See the February 2011 VA examiner's report, pages 8 and 9.  

With respect to the Veteran's history of substance abuse, the Veteran specified that he has had PTSD since service, and he has self-medicated through the use of alcohol and cocaine.  See the February 2011 VA examiner's report, page 7.  The VA examiner did not differentiate which of the Veteran's symptoms were attributed to his PTSD diagnosis or his substance abuse history as they progressed throughout the appeal period.  As will be discussed below, the Veteran has attempted suicide on a number of occasions by overdosing, and VA physicians have attributed his suicidal ideation to both drug abuse and to his depression.  See the Veteran's December 2, 2009 VA Mental Health Note (attributing problems to substance induced mood disorder) and the February 2011 examiner's report, page 8 (linking suicidal ideation with depression).  

In light of the fact that the Veteran's depressive disorder has been medically linked to his PTSD, and in light of the fact that some of the Veteran's symptoms have not been clearly attributed to his PTSD, his depression, or his substance abuse history, for the purposes of rating the Veteran's service-connected mental disability, the Board will resolve all doubt in the Veteran's favor, and consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.  

The Board has listed the criteria for the assignment of higher disability ratings of 50, 70, and 100 percent under Diagnostic Code 9411 above.  Crucially, the focus of this inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

After reviewing evidence of record as a whole, to include the Veteran's private treatment reports, his VA examination reports, his ongoing VA treatment reports, and his competent and credible lay statements, the Board finds that higher disability ratings are warranted from February 28, 2008 to March 5, 2009, and from March 5, 2009 to January 1, 2011 (other than during the time period from November 2, 2010 to January 1, 2011 when a temporary total rating was in effect).  An increased initial rating is not warranted from the time period of January 1, 2011 to the present day.

A. February 28, 2008 to March 5, 2009

The RO received the Veteran's service connection claim for PTSD on February 28, 2008.  At the time, he had just completed a substance abuse recovery program at VA, and was discharged in December 2007.  In February 2008, he reported to VA physicians that he had remained clean and sober since his participation in the recovery program in December.  See the Veteran's February 20, 2008 VA Mental Health Consult.   At this February 2008 evaluation, the Veteran indicated that he was unemployed but looking for work, and while not dating anyone, had male friends with whom he attended church.  He appeared neatly dressed, and was responsive, appropriate and cooperative, oriented, calm and candid.  Notably, the Veteran described experiencing trouble sleeping, nightmares, excitability, feeling scared and depressed, and crying at church or when very angry.  He had a prior suicide attempt in the 1980s, and noted multiple depressive episodes since then but no suicidality.  The VA physician diagnosed the Veteran with depressive disorder NOS, and assigned a GAF score of 57, which as noted above is indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See id. 

In May 2008, the Veteran was discharged from a compensated work therapy (CWT) program at the VA.  His vocational rehabilitation specialist noted that the Veteran was able to secure a position through the program, worked three days, and then quit.  The Veteran had a drug relapse, and was discharged because he did not demonstrate the desire to be drug free and to meet program requirements and expectations.      See the Veteran's May 16, 2008 CWT Discharge Note.

The Veteran appeared for a VA psychiatric examination in July 2008.  At this examination, the Veteran reported that he had remained sober since his recovery program in 2007, without mention of his prior relapse and discharge from the CWT program in May 2008.  Although he did not describe experiencing panic attacks, he did feel tense and anxious during the day, and is nervous all the time.  He reported hypervigilance, with depression, loss of energy and loss of interest, intrusive memories, avoidance, isolation and withdrawal.  Occupationally, the Veteran reported working as a drywall installer and painter for years, but that he only does a "little bit now, not too much."  Socially, the Veteran reported living with his sister, with whom he gets along "fairly well," that he goes to church, to narcotics anonymous meetings, and out to eat with family.  See the July 2008 VA examiner's report, page 2.

Upon review of the Veteran's medical history, and upon examination of the Veteran, the July 2008 VA examiner found that the Veteran was neatly groomed and dressed, behaved normally, had spontaneous and logical speech, good communication, no hallucinations, delusions, paranoia or ideas of reference, and no homicidal or suicidal ideation.  Pertinently however, the examiner also noted depression, psychomotor retardation, anxiety, irritability, and poor insight.  The examiner indicated that the Veteran had difficulty dealing with the public and had anxiety when in public.  The Veteran could deal with co-workers and supervisors, and although he had problems with complex instructions, he could follow detailed instructions.  The examiner diagnosed the Veteran PTSD, and assigned a GAF score of 50, reflecting more serious symptoms.  

The Veteran did not complain of worsened symptoms until he filed a Statement in Support of Claim received by VA on March 5, 2009, which the Board will discuss in more detail below.  The medical evidence of record dated between the Veteran's July 2008 VA examination and March 5, 2009 similarly does not reflect worsened symptomatology.

The RO awarded the Veteran an initial rating of 30 percent based on a finding that the his service-connected PTSD manifested in disability tantamount to occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  See the RO's December 2008 rating decision, page 2.  After review of the evidence discussed above, the Board believes that the Veteran's PTSD symptoms during the time period from February 28, 2008 to March 5, 2009 more closely approximate the criteria warranting the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7.  Indeed, the Veteran has clearly showed occupational and social impairment with reduced reliability and productivity during this time period.  As noted above, although the Veteran was capable of obtaining work through the CWT program at VA during this period, he quit after only three days after a drug relapse.  In addition, while the Veteran did maintain some social contacts, he has frequently admitted to spending most of his at home watching TV, or just "hanging around" in isolation.  See the Veteran's February 20, 2008 VA Mental Health Consult; see also the July 2008 VA examiner's report, page 2.  The July 2008 VA examiner has articulated that the Veteran experienced anxiety while in public, but could deal with co-workers and supervisors and perform tasks with detailed instructions.  

Although the Veteran did not exhibit all of the symptoms listed in the ratings criteria for a 50 percent rating during this time period, the overall effect of the Veteran's PTSD symptoms on his occupational and social well-being was made clear.  For the reasons stated above, an increased initial rating from 30 percent to 50 percent is allowed, effective February 28, 2008 to March 5, 2009.

The Board adds that because the Veteran is shown to have been able to deal with co-workers and supervisors, perform tasks with detailed instructions, to obtain work through the CWT program at the VA (albeit for a short period of time), and to maintain relationships with his cousin, his brother, and other friends and family with whom he attends church, without feelings of suicidal ideation or deficiencies in judgment, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, warranting the assignment of a 70 percent disability rating, is not demonstrated by the record during this time period.  In the same vein, total occupational and social impairment, warranting the assignment of a 100 percent rating, also is not demonstrated by the record.  The Board has identified no other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a rating greater than 50 percent have been approximated at any time during this period under review, and the Veteran and his representative have pointed to no such symptomatology.  Thus, the assignment of an initial rating in excess of 50 percent for the time period from February 28, 2008 to March 5, 2009 is not warranted.

B. March 5, 2009 to January 1, 2011

With the exception of a temporary total rating for PTSD, effective November 2, 2010 to January 1, 2011, the RO has assigned a 30 percent rating for the Veteran's PTSD from March 5, 2009 to January 1, 2011.  The Board finds that the evidence of record demonstrates that the Veteran's PTSD symptoms worsened in severity as of March 5, 2009, warranting the assignment of an increased initial rating from 30 to 70 percent at that time.

On March 5, 2009, VA received a handwritten statement from the Veteran stipulating that his PTSD had worsened in severity, that "sleeping is outrageous," "nightmares and dreams of killings has increase[d]," and that he has "become very reluctant to attend family or social function[s]."  Subsequently, on his August 2009 VA Form 9, the Veteran indicated that he was having "real problems with nightmares," "was seeing faces of dead people," and was arguing and becoming very irritable, "so much that I'm regularly thinking about suicidal thoughts."  See the Veteran's August 2009 VA Form 9.  

VA mental health assessments dated in August 2009 indicate continued treatment for PTSD, depression and drug problems, with the assignment of a GAF score of 45, a clear indication of serious symptoms.  See the Veteran's August 27, 2009 VA Mental Health Note.  At that evaluation, the VA physician noted that the Veteran did not have active suicide thoughts, but has had passive thoughts that "he might be better off dead."  Id.  Although a Suicide Prevention Risk Assessment performed on the very same day indicated a "low risk" of suicide, the Veteran's private medical records demonstrate that just two weeks after this assessment, he attempted suicide through a drug overdose.  See the September 11, 2009 private medical assessment of Dr. R.T.D., pages 1 and 2 (indicating that the Veteran took 20 to 25 pills the day before and woke up in the hospital).  The Veteran spent from September 10, 2009 to September 17, 2009 at the R.R. Medical Center (R.R.M.C.).  He specified that he had been "depressed for the past 6 to 7 months with poor sleep, feelings of hopelessness, helplessness, isolating himself, and increased use of drugs."  He also reported auditory and visual hallucinations, with paranoia about other people.  Dr. R.T.D. assigned a GAF of 10 upon admission to the R.R.M.C.  Notably, the Veteran's symptomatology improved by the end of his treatment, as he was discharged without suicidal or homicidal ideation, and without hearing voices just seven days later.  The Veteran was medicated, discharged to home, and assigned a GAF of 40, reflecting some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 
In December 2009, the Veteran appeared for another psychiatric evaluation at VA.  Although the Veteran denied having recurrent suicidal thoughts, he admitted to thinking about taking an overdose a few weeks prior, but ended up talking to his pastor for help.  A GAF of 45 was assigned.  See the Veteran's December 2, 2009 VA Mental Health Note.  Within a year, the Veteran was hospitalized again in November 2010 after another suicide attempt.  See the Veteran's November 2, 2010 VA Psychiatry Initial Evaluation Note (indicating that the Veteran took extra pills to get rid of his depression in a suicide attempt).  Examination upon admission showed dysphoric mood, impaired judgment, and auditory hallucinations; a GAF of 28 was assigned.  Upon discharge, the Veteran's symptoms improved, showing normal speech, goal-directed thought processes, and euthymic mood.  He denied auditory hallucinations, suicidal or homicidal ideation, and was considered stable with no gross psychosis evident with a discharge GAF of 60.  See the Veteran's December 16, 2010 VA Discharge Summary.

Based on the lay and medical evidence above, it is clear to the Board that the Veteran's PTSD symptomatology manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due in large part to symptoms such as suicidal ideation as of the date the RO first received statements from the Veteran identifying worsened symptomatology-i.e., March 5, 2009.  The Veteran is competent to attest to his own observable symptomatology to include a reluctance to participate in family or social events and thoughts of suicide, and the Board finds no reason to doubt the credibility of these observations, especially in light of the fact that the medical evidence of record confirms that the Veteran started feeling more isolated and more depressed during this time period, with GAF scores predominately in the 40s, and with recurrent thoughts of suicide and two suicide attempts in September 2009 and November 2010.  

Accordingly, an increased initial rating from 50 percent to 70 percent is awarded for occupational and social impairment, with deficiencies in most areas effective March 5, 2009 to January 1, 2011, excluding the time period from November 2, 2010 to January 1, 2011 when a temporary total rating for PTSD was in effect.

Although worsened symptoms are clearly demonstrated by the evidence of record during this time period, the Board again finds that the evidence fails to show that the Veteran's PTSD manifested in total occupational and social impairment, warranting the assignment of a 100 percent disability rating under Diagnostic Code 9411.  Although the Veteran had very serious symptoms on specific days during this period where he was unable to care for himself and required hospitalization, the Veteran demonstrated improved overall symptomatology within days after each of his hospital admissions.  See, e.g., a September 13, 2009 Progress Note from the R.R.M.C. (indicating that just three days after his suicide attempt, he was communicative, casually groomed, exhibited moderate depression, experienced no suicidal or homicidal ideas, hallucinations, delusions, bizarre behaviors, or other indicators of psychotic process, and demonstrated logical thinking, appropriate thought content, and fair social judgment).  The Veteran has maintained a relationship with his mother and sister, with whom he lived, and was noted shortly after this period to have had "a good number of friends."  See the Veteran's February 18, 2011 VA Mental Health Note.  Thus, total social impairment is not demonstrated by the record, and a 100 percent disability rating is not for application.

C. January 1, 2011 to the present 

The RO has rated the Veteran's PTSD 70 percent disabling from January 1, 2011 to the present.  The only question before the Board in evaluating the severity of the Veteran's disability during this time period is whether the Veteran's PTSD became so severe as to cause total occupational and social impairment warranting a 100 percent schedular rating.

After review of the lay and medical evidence of record during this time period, the Board finds that the Veteran's PTSD symptomatology does not manifest in total occupational and social impairment.  Notably, a February 10, 2011 VA examiner indicated that the Veteran has "some" friends who he does not see often, and gets along "pretty much" with his sister and mother.  Although the Veteran explained to the February 2011 VA examiner that he "no longer has interest in activities he used to enjoy, such as attending sporting events due to his anxiety in crowds," the Veteran stated to a VA physician just eight days later that he had many friends, and that he enjoys going to high school basketball games where his cousin coaches.   See the Veteran's February 18, 2011 VA Mental Health Note.  In any event, the February 2011 VA examiner assigned the Veteran a GAF score of 40, and specifically opted not to characterize the Veteran's overall disability picture as one manifesting in total occupational and social impairment, as per the criteria for a 100 percent rating.  Rather, based on the Veteran's reported history and clinical picture, the examiner summarized the Veteran's overall disability as one manifesting in occupational and social impairment with deficiencies in most areas as per the criteria for a 70 percent rating.  See the February 2011 VA examiner's report, page 10.

The Board recognizes that the Veteran reported experiencing worsened symptoms in September 2011.  He was subsequently hospitalized from October 3, 2011 to October 24, 2011 following use of cocaine.  The Veteran exhibited suicidal and homicidal ideation, believing he was a victim of a mugging planned by his girlfriend.  After detoxification and medication, the Veteran calmed down, and ultimately showed a willingness to attend group counseling for his substance abuse, and to go home for outside treatment.  At discharge on October 24, the Veteran exhibited normal speech, an "okay" mood, goal-directed thought processes, intact cognitive function, and good insight and judgment.  He exhibited no suicidal or homicidal ideation, and stated that he experienced no hallucinations.   He was assigned a GAF score of 55, and was discharged as "stable."  See the Veteran's VA Discharge Summary, signed on October 25, 2011.  The Veteran's ongoing treatment reports dated through November 2012 show continued trouble with, and treatment for, drug abuse.  

As noted above, the Veteran testified before the undersigned at a November 2012 hearing.  Although he admitted to experiencing hallucinations, irritability, and increased isolation, he pertinently noted that he does have a couple of friends that come his mother's house with whom he will "sit around and watch football, or I'll go to their place."  The Veteran admitted that sometimes he makes plans but does not follow through with them because he would rather be alone.  See the November 2012 hearing transcript, page 6. 
As discussed above, the evidence of record clearly demonstrates that the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas, warranting a 70 percent disability rating.  Although the Veteran has exhibited some of the symptoms generally associated with mental health disability so severe as to warrant a 100 percent rating (to include hallucinations, and danger of hurting self or others) such symptomatology has not been persistent, as described in the rating criteria.  More importantly, the evidence when analyzed as a whole simply does not show that the Veteran's PTSD symptomatology has manifested in, or currently manifests in, total occupational and social impairment as is required for the assignment of a 100 percent disability rating.  Indeed, the Veteran has competently and credibly testified that he is able to maintain friendships with a few people (even if he occasionally fails to show up at planned events), as well as with his family.  

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of significant impairment, are not so severe that the Veteran can be said to be totally impaired.  As discussed above, while the Veteran may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social impairment as he maintains a relationship with his friends and family.  Because total social and occupational impairment are required under the General Rating Formula for Mental Disorders, even if the Veteran's PTSD did manifest in total occupational impairment, without demonstration of total social impairment, a 100 percent rating may not be assigned. 

Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

In particular, as discussed in detail above, the severity of the Veteran's PTSD fluctuated during the appeal period, manifesting in occupational and social impairment with at least reduced reliability and productivity during the first stage, and severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during the second and third stages discussed above.  These deficiencies are specifically contemplated under the mental illness ratings criteria for the 50 percent and 70 percent ratings currently assigned.  The record does not reflect that the Veteran's PTSD causes total occupational and social impairment at any time during the appeal period.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.
Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected PTSD, the second and third questions posed by Thun become moot.  

In short, there is nothing in the record to indicate that the Veteran's service-connected PTSD causes impairment over and above that which is contemplated in the staged ratings that are now assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating of 50 percent for the Veteran's service-connected PTSD, but no higher, is assigned from February 28, 2008 to March 5, 2009.

A rating of 70 percent for the Veteran's service-connected PTSD, but no higher, is assigned from March 5, 2009 to the present, excluding the time period from November 2, 2010 to January 1, 2011 when a temporary total rating for PTSD was in effect.

A rating in excess of 70 percent for the Veteran's service-connected PTSD from January 1, 2011 to the present is denied.





REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded for further evidentiary development. 

Hepatitis C

The Veteran has a current diagnosis of hepatitis C, and he contends that this disability is directly related to his period of active duty service.  In particular, the Veteran asserts that his hepatitis C was caused by in-service exposure to blood products, and/or from eating "C rations" out of metal cans.  With respect to in-service blood exposures, the Veteran states that he was administered airgun vaccinations in each arm using needles shared by many servicemembers.  He also states that he came in direct contact with other servicemembers' blood while transporting wounded soldiers off the battlefield during his combat operations in Vietnam.  See the November 2012 hearing transcript, pages 25 and 26.  At this time, for the purposes of this appeal, the Board finds no reason to doubt that the Veteran indeed ate C rations from metal cans in service, or was exposed to blood products in the ways he so describes.  

Notably, the Veteran also has a history of intravenous (IV) drug use.  Although the Veteran indicated at the November 2012 hearing that he only shared needles on one occasion in March 1971, the Veteran's ongoing treatment records document more recent instances of IV drug use and needle sharing.  Indeed, an August 5, 1988 VA Progress Note indicates that, at the time, the Veteran had been injecting cocaine intravenously daily, and that he admitted to sharing a needle with someone about one year prior.  A subsequent VA substance abuse treatment program (SATP) note dated October 12, 2005 identified the Veteran's history of drug use dating back to 1972, when he would "IV cocaine and heroin while in Viet Nam."  The report indicated that the Veteran quit heroin but continued to use cocaine when he separated from service, and stopped IV use after fifteen years.  

The Board notes that a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Pertinently, the letter noted that despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible.  As such, the letter made clear that "it is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C."

In this case, the evidence of record does not adequately address the relationship, if any, between the Veteran's current hepatitis C disability and his active duty service, or to what extent, if at all, the Veteran's disability is related to his drug abuse history.  Hence, a VA examination to fully assess the etiology of the Veteran's hepatitis C disability should be scheduled on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board adds that at times during the appeal period, the Veteran has also asserted that his hepatitis C disability could also be due to his presumed exposure to Agent Orange while serving in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  Because the Veteran's hepatitis C is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, on remand, the VA examiner should also specifically address the relationship, if any, between the Veteran's hepatitis C disability, and his presumed exposure to Agent Orange in Vietnam.

Temporary total rating for PTSD

As noted in the Introduction above, in a June 2012 rating decision, the RO denied the Veteran's claim for a temporary total evaluation for PTSD based on hospitalization for PTSD in October 2011.  The Veteran disagreed with this determination in July 2012.  A statement of the case (SOC) has not yet been issued as to this matter.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is with the Veteran's claim for a temporary total evaluation.  

TDIU

As alluded to above, the Veteran recently asserted that his PTSD disability has contributed to his inability to work.  See the November 2012 hearing transcript, pages 14 and 15.  Specifically, the Veteran filed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in November 2011, upon which he specified that he last worked in 2009 as a dry wall finisher, and that his PTSD currently prevents him from securing or following any substantially gainful occupation.

The Veteran has clearly raised the issue of entitlement to TDIU based on PTSD during the appeal for a higher initial rating for PTSD.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board observes that the AMC has already adjudicated this matter in the first instance in a June 2012 SSOC.  The AMC denied entitlement to TDIU in part based on a finding of the February 2011 VA examiner, who indicated that the Veteran was unemployed partly due to the economy, and partly due to medical issues such as emphysema triggered by dry wall dust.  In light of the fact that the Veteran has been hospitalized subsequent to this examination due to drug abuse and psychiatric symptomatology in October 2011, as well as the fact that the Veteran formally raised the issue of TDIU immediately after this hospitalization and has recently testified that he has become undependable for employment due to his PTSD symptoms, the Board believes that an updated VA examination should be scheduled to assess the current impact, if any, the Veteran's service-connected PTSD has on his employability either by itself, or in conjunction with any other service-connected disabilities.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should schedule the Veteran for a VA hepatitis examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

After examining the Veteran, and considering his pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is causally related to eating "C rations" from metal cans in service, to in-service exposure to blood products via airgun vaccinations and while transporting wounded service members from the combat theater in Vietnam, and/or to his presumed exposure to Agent Orange while serving in Vietnam.  The examiner should specifically state whether the Veteran's hepatitis C is more likely due to his history of in-service and post-service IV drug use.  The rationale for any opinions, with citation to relevant medical findings, must be provided.

2.  The RO/AMC should also schedule the Veteran for an appropriate examination to assess whether the Veteran's service-connected PTSD alone, or in combination with his other service-connected disabilities (i.e. residuals of a left third metacarpal fracture, and potentially, hepatitis C), renders him unable to secure or follow a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should also evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran regarding his claim for a temporary total evaluation for PTSD based on hospitalization in excess of 21 days in October 2011.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2012). 

4.  Finally, following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record, to include any and all relevant evidence added to the Veteran's Virtual VA folder, and readjudicate the Veteran's hepatitis and TDIU claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


